 Case 2:16-cv-05370-DSF-PLA Document 250 Filed 11/16/18 Page 1 of 5 Page ID #:3317



     DEBORAH CONNOR, Chief
1    Money Laundering and Asset Recovery Section (MLARS)
     MARY BUTLER, Chief, International Unit
2    WOO S. LEE, Deputy Chief, International Unit
     JONATHAN BAUM, Trial Attorney
3    BARBARA LEVY, Trial Attorney
     JOSHUA SOHN, Trial Attorney
4    Criminal Division
     United States Department of Justice
5      1400 New York Avenue, N.W., 10th Floor
       Washington, D.C. 20530
6      Telephone: (202) 514-1263
       Email: Woo.Lee@usdoj.gov
7    NICOLA T. HANNA
     United States Attorney
8    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
9    Chief, Criminal Division
     STEVEN R. WELK
10   Assistant United States Attorney
     Chief, Asset Forfeiture Section
11   JOHN J. KUCERA (CBN: 274184)
     MICHAEL R. SEW HOY (CBN: 243391)
12   Assistant United States Attorneys
     Asset Forfeiture Section
13     312 North Spring Street, 14th Floor
       Los Angeles, California 90012
14     Telephone: (213) 894-3391/(213) 894-3314
       Facsimile: (213) 894-0142
15     Email: John.Kucera@usdoj.gov
           Michael.R.Sew.Hoy@usdoj.gov
16
     Attorneys for Plaintiff
17   UNITED STATES OF AMERICA
18
19                          UNITED STATES DISTRICT COURT

20                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
21   UNITED STATES OF AMERICA,              No. CV 16-5370-DSF (PLAx)
22             Plaintiff,                   STIPULATION AND REQUEST TO
                                            LIFT STAY FOR CLAIM
23                     v.                   WITHDRAWAL
24   ALL RIGHT TO AND INTEREST
     HELD OR SECURED BY THE REAL
25   PROPERTY LOCATED IN NEW
     YORK, NEW YORK, KNOWN AS
26   THE PARK LANE HOTEL,
27
          Defendant.
28
 Case 2:16-cv-05370-DSF-PLA Document 250 Filed 11/16/18 Page 2 of 5 Page ID #:3318




1          Plaintiff United States of America (the “Government” or the “United States”) and
2    claimants Mubadala Development Company PJSC, Fifty Ninth Investment Company
3    LLC, Sixtieth Investment Company LLC, 59th CPS Parking Blocker LLC, 59th Hotel
4    Blocker LLC, 59th CPS Option Units Blocker LLC, 36 CPS Condos (NYC) Limited, 36
5    CPS Residential Sales (NYC) Limited, 36 CPS Parking (NYC) Limited, 36 CPS Luxury
6    Hotel (NYC) Limited, Symphony CP (Park Lane) LLC, WG Partners 36 CPS LLC,
7    Athene Annuity & Life Assurance Company, American Equity Investment Life
8    Insurance Company, CRECB Funding III, LLC, and Wells Fargo Bank, N.A., as
9    Administrative Agent for the Senior Lenders (collectively, the “Claimants,” and with the
10   Government, the “Parties”) by and through their respective undersigned counsel,
11   stipulate and request that the stay in this action be lifted to allow claimants 36 CPS
12   Condos (NYC) Limited, 36 CPS Residential Sales (NYC) Limited, 36 CPS Parking
13   (NYC) Limited, and 36 CPS Luxury Hotel (NYC) Limited (collectively, the “36 CPS
14   Claimants”) to withdraw the verified claim filed on or about October 11, 2017 by the 36
15   CPS Claimants in this civil forfeiture action. (ECF No. 210.)
16         On July 20, 2016, the Government initiated this civil forfeiture action alleging that
17   the defendant asset is subject to forfeiture pursuant to Title 18, United States Code,
18   Sections 981(a)(1)(C) & (A).
19         On September 13, 2017, this action was stayed pursuant to 18 U.S.C. § 981(g).
20         The 36 CPS Claimants have determined that their interests and the interests of the
21   Defendant Asset are furthered and best served by withdrawing their claims in this action.
22   The United States has been informed of this determination and does not object. In
23   seeking to withdraw their claims, the 36 CPS Claimants make no admission of
24   wrongdoing or liability on their part, and their intended withdrawal is not an admission
25   of any facts alleged in the Verified Complaint for Forfeiture In Rem or the First
26   Amended Verified Complaint for Forfeiture In Rem. Moreover, the 36 CPS Claimants’
27   intended withdrawal has been made on the condition and understanding that the United
28   States shall not use or rely upon this prospective withdrawal, or any subsequent
                                                  2
 Case 2:16-cv-05370-DSF-PLA Document 250 Filed 11/16/18 Page 3 of 5 Page ID #:3319




1    application or motion for default or default judgment or judgment of forfeiture arising
2    from or related to the withdrawal, in order to raise or support any legal or factual
3    argument in any related forfeiture action.
4          After the 36 CPS Claimants withdraw their claims in this action, the remaining
5    parties to the instant action have agreed in principle to filing a Joint Stipulation and
6    Request to Enter a Consent Judgment of Forfeiture in the instant action.
7     Dated: November 16, 2018              Respectfully submitted,

8                                                 DEBORAH CONNOR
                                                  Chief, MLARS
9
10                                                NICOLA T. HANNA
                                                  United States Attorney
11
12                                                 /s/Woo S. Lee
13                                                JOHN J. KUCERA
                                                  MICHAEL SEW HOY
14                                                Assistant United States Attorneys
15
                                                  WOO S. LEE
16                                                Deputy Chief, MLARS
17                                                JONATHAN BAUM
                                                  BARBARA LEVY
18
                                                  JOSHUA SOHN
19                                                Trial Attorneys, MLARS
20
                                                  Attorneys for Plaintiff
21                                                UNITED STATES OF AMERICA
22
23
24
25
26
27
28
                                                    3
 Case 2:16-cv-05370-DSF-PLA Document 250 Filed 11/16/18 Page 4 of 5 Page ID #:3320




1    Dated: November 16, 2018             /s/ (by e-mail confirmation)
                                         WILLIAM BURCK
2                                        MARSHALL M. SEARCY III
3
                                         Attorneys for
4                                        Mubadala Development Company PJSC
5                                        Fifty Ninth Investment Company LLC
6                                        Sixtieth Investment Company LLC
                                         59th CPS Parking Blocker LLC
7                                        59th CPS Hotel Blocker LLC
8                                        59th CPS Option Units Blocker LLC
9    Dated: November 16, 2018
                                          /s/ (by e-mail confirmation)
10                                       EKWAN E. RHOW
11                                       JEREMY D. MATZ
                                         NAEUN RIM
12                                       PATRICIA H. JUN
13
                                         Attorneys for
14
                                         36 CPS Condos (NYC) LLC
15                                       36 CPS Residential Sales (NYC) Limited
16                                       36 CPS Parking (NYC) Limited
                                         36 CPS Luxury Hotel (NYC) Limited
17
18   Dated: November 16, 2018            /s/ (by e-mail confirmation)
                                       ANDREW J. LEVANDER
19
                                       JOSEPH FAZIOLI
20
21                                     Attorneys for
                                       Symphony CP (Park Lane) LLC
22
23
     Dated: November 16, 2018           /s/ (by e-mail confirmation)
24                                     ROBERT GOLD
25
                                       Attorney for
26                                     WG Partners 36 CPS LLC
27
28
                                           4
 Case 2:16-cv-05370-DSF-PLA Document 250 Filed 11/16/18 Page 5 of 5 Page ID #:3321




1    Dated: November 16, 2018          /s/ (by e-mail confirmation)
                                        GEORGE B. NEWHOUSE, JR.
2
3                                      Attorney for
                                       Athene Annuity & Life Assurance Company
4                                      American Equity Investment Life Insurance
5                                     Company
6
7    Dated: November 16, 2018          /s/ (by e-mail confirmation)
                                       OSCAR RAMALLO
8
                                       ERIC N. WHITNEY
9                                      DIANA STERK
10
                                       Attorneys for
11                                     CRECB Funding III, LLC
12
13
     Dated: November 16, 2018           /s/ (by e-mail confirmation)
14
                                       PAYAM KHODADADI
15                                     DION W. HAYES
16                                     BENJAMIN L. HATCH
                                       CASEY ERIN LUCIER
17
18                                     Attorneys for
                                       Wells Fargo Bank, N.A.,
19
                                      As Administrative Agent for the Senior Lenders
20
21
22
23
24
25
26
27
28
                                           5
